Citation Nr: 0303142	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  02-06 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.  He is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1997.

2.  The immediate cause of the veteran's death was bilateral 
pneumonia due to, or as a consequence of, cirrhosis of the 
liver. 

3.  Prior to his death, the veteran was service-connected for 
residuals of shell fragment wounds to the right shoulder and 
both lower extremities, evaluated as zero percent disabling.

4.  The veteran did not develop pneumonia or cirrhosis of the 
liver during service, and there is no medical evidence 
suggesting these conditions are related to his military 
service.



5.  There is no medical evidence suggesting that the 
veteran's service-connected scars from shell fragment wounds 
caused or aggravated the pneumonia that caused his death, nor 
that these scars caused or contributed substantially or 
materially to cause the veteran's death.

6.  Although the veteran was a combat veteran, there is no 
medical evidence showing that he had post-traumatic stress 
disorder (PTSD).


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 1991); 
38 C.F.R. §§ 3.303, 3.310, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

The veteran died on May [redacted], 1997.  The immediate cause of his 
death was bilateral pneumonia, of 3-5 days' duration, which 
was due to, or a consequence of, cirrhosis of the liver, 
which was long-standing.  Prior to his death, the veteran was 
service-connected for residuals of shell fragment wounds to 
the right shoulder and both lower extremities, evaluated as 
zero percent disabling.  

The evidence of record includes the veteran's service medical 
records and VA records for outpatient treatment and 
hospitalization between 1991 and 1994.  None of the evidence 
prior to the veteran's death indicated that he had post-
traumatic stress disorder (PTSD).  He had filed a claim for 
service connection for PTSD in 1994, stating that he was 
depressed and nervous.  However, none of the medical evidence 
submitted at that time showed a diagnosis of PTSD, and the 
veteran failed to report for a scheduled VA examination.  The 
medical evidence from 1994 showed treatment for, among other 
things, cirrhosis of the liver due to heavy, continuous use 
of alcohol, and mild chronic obstructive pulmonary disease 
(COPD) due to heavy, continuous use of tobacco.  The veteran 
denied any history of psychiatric illness. 

A March 1995 rating decision denied service connection for 
PTSD, noting that although the veteran was the recipient of a 
Purple Heart award, indicative of exposure to combat during 
the Vietnam War, a diagnosis of PTSD had not been rendered.  
That decision did, however, grant entitlement to nonservice-
connected disability pension based on a determination that he 
was unemployable due to his cirrhosis of the liver and COPD.  
The veteran was notified of that decision, but did not 
appeal.

Initially, the appellant claimed entitlement to Dependency 
and Indemnity Compensation (DIC), not on the basis that the 
veteran's death was caused by his military service, but on 
her mistaken belief that the veteran was receiving 100 
percent service-connected disability benefits at the time of 
his death.  As indicated above, he was not - he was receiving 
nonservice-connected pension benefits only.

The appellant does not argue that the veteran's service-
connected shell fragment scars somehow caused or contributed 
to his death, and there is no medical evidence suggesting 
that such a theory is possible.  Furthermore, there is no 
medical evidence of record suggesting direct service 
connection is warranted on the theory that the veteran's 
pneumonia or cirrhosis of the liver developed during his 
military service.  His service medical records show no 
treatment for these conditions.  The earliest medical 
evidence suggesting the veteran had these conditions is dated 
in 1994, many years after his discharge from service.  The 
medical evidence clearly demonstrates that the cirrhosis of 
the liver resulted from his long-standing abuse of alcohol, 
and he also had respiratory distress secondary to long-
standing abuse of tobacco.  The appellant does not contend 
that direct service connection is warranted.  Rather, she 
argues that the veteran should have been service connected 
for PTSD.

Service connection for PTSD requires, among other things, 
medical evidence diagnosing the condition.  38 C.F.R. § 
3.304(f) (1996 and 2002).  That evidence is lacking in this 
case.  The fact is that the medical evidence shows no 
complaints of psychiatric symptomatology or diagnosis of a 
psychiatric condition.  The veteran was clearly exposed to 
combat during the Vietnam War, as evidenced by his receipt of 
the Purple Heart, but that is not enough, in and of itself, 
to conclude that he had PTSD.  

Moreover, it must be noted that PTSD, or any other 
psychiatric disorder, is not listed anywhere on the veteran's 
death certificate as a cause or contributory cause of death.  
The basis of the appellant's argument is not clear, but it 
appears to be that the veteran had PTSD, so he consumed 
alcohol, which caused cirrhosis of the liver, and ultimately 
his death.  Although that may have been the chain of events, 
those facts are not documented anywhere in the record.  

The Board recognizes that the veteran clearly suffered severe 
and debilitating medical disorders in the years prior to his 
death.  However, there is simply no persuasive medical 
evidence that his service-connected disorder, that of scars 
from shell fragment wounds, caused or contributed to his 
death, or that he should have been service-connected for 
PTSD, or for the pneumonia or cirrhosis of the liver that 
caused his death.  The Board also recognizes the appellant's 
sincere belief that the veteran had PTSD, but she does not 
have the necessary medical knowledge or education to render a 
probative opinion as to this matter.  There is no doubt that 
could be resolved in the appellant's favor.

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  First, VA has a duty to notify 
the appellant and her representative of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning the 
appellant is of record and sufficient to complete her claim 
for benefits.  The rating decision on appeal, as well as the 
statement of the case (SOC), informed the appellant of the 
types of evidence needed to substantiate her claim.  
Furthermore, she was sent letters throughout the claims 
process asking her for specific information and evidence. 

In January 2002, a letter specifically informed the appellant 
of the provisions of the VCAA including what evidence was 
needed to substantiate this claim.  VA's duty to notify the 
appellant also includes the duty to tell her what evidence, 
if any, she is responsible for submitting to substantiate her 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
That was done in this case.  The January 2002 letter 
specifically informed the appellant what was needed from her, 
what VA would obtain on her behalf, and what assistance VA 
had completed at that time.  For example, the letter told her 
that VA would help obtain medical records, employment 
records, or records from other Federal agencies.  The 
appellant was informed that she was responsible for providing 
sufficient information to VA so records could be requested.  
The appellant was asked for information specifically needed 
to substantiate her claim - where was the veteran treated for 
his medical conditions.  She was also informed that she 
needed to identify medical evidence suggesting a relationship 
between the veteran's service and the cause of his death. 

VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  At every stage 
of the process, she was informed of the information and 
evidence needed to substantiate this claim, and VA has 
complied with its notification requirements.  With respect to 
VA's duty to assist the appellant, it is clear that no 
medical evidence is outstanding that would be relevant to 
this claim.  In February 2002, the appellant submitted some 
VA outpatient and hospitalization records.  She also 
referenced a physician that had treated the veteran for a 
seizure.  Those records were not requested by the RO because 
they are not relevant to the issue on appeal.  VA's duty to 
assist extends to obtaining relevant evidence.  There is no 
indication that a seizure caused or contributed to the 
veteran's death, so the fact that he was previously treated 
for a seizure is not material to this claim.  The appellant 
also stated she could not get a psychiatric report from when 
the veteran applied for disability benefits in 1994.  There 
is no indication in the record that such a report exists.  As 
explained above, he was scheduled for a VA examination, but 
he did not report.  There is no indication in the medical 
records, or in the veteran's prior statements or those from 
the appellant, that he was actually treated for PTSD or any 
other psychiatric disorder prior to his death.  


Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  One of the 
criteria for determining when such an action is necessary is 
when there is some indication in the record that, in this 
case, the veteran had PTSD for which service connection was 
warranted, or that his service-connected scars caused or 
contributed to his death, or that he should have been 
service-connected for the pneumonia or cirrhosis of the liver 
that caused his death.  See 38 C.F.R. § 3.159(c)(4)(i) 
(2002).  As discussed in more detail above, there is no 
indication in the record that any of these theories is 
plausible.  The veteran was not diagnosed with PTSD, and 
there are no medical opinions, nor has the appellant 
referenced any, suggesting that the veteran's death was 
caused by a service-connected condition, or by a condition 
for which service connection should have been awarded. 

In this case, extensive efforts were undertaken by VA to 
assist the appellant.  The Board finds that VA has done 
everything reasonably possible to assist the appellant.  In 
the circumstances of this case, additional efforts to assist 
the appellant in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals 

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

